DETAILED ACTION
An amendment, amending claims 1 and 6, was entered on 5/23/22.  Claim 16 remains withdrawn pursuant to an election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that McCulloch fails to teach that the electrode is biocompatible because McCulloch teaches the use of triphenylphosphine and THT during production and these toxic compounds would remain as residues in the final product.  The examiner notes that these compounds are only used in some examples and applicant has provided no evidence that these compounds would persist in the final product.  Nevertheless, a new rejection is presented below in response to this amendment in the interest of advancing prosecution.
Applicant further argues that it is not implicit that a biomedical device is an implantable biocompatible device.  This is not persuasive.  The claims do not require that the device is implantable, as applicant argues.  In addition, even if a biomedical device is not implicitly biocompatible, McCulloch teaches that the substrate is polyester, which is a biocompatible material.  Thus, at least for the purposes of claim 9, McCulloch teaches that the substrate is biocompatible.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 includes no limitations.  The limitations which had previously been presented in claim 6 have been incorporated into claim 1 via the current amendment.  For the purposes of this action, claim 6 is being treated with claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al. (US 2013/0156971) in light of Vanden Bulcke et al. (US 2008/0046080).
Claims 1, 4-9, 14 and 17:  McCulloch teaches a process of manufacturing a medical electrode (Abst.; ¶ 0158) comprising the steps of: providing a polyester (i.e. claimed biocompatible) substrate (¶0154); applying a composition to the substrate by dip coating (¶ 0137), the composition comprising an organic platinum metal complex (¶ 0095) dissolved in an organic, non-aqueous solvent (¶ 0089); and heating the composition to a temperature of less than 150˚C (¶ 0008) to form a pattern of platinum metal on the substrate (Abst.).
McCulloch teaches that the platinum electrode is suitable as a biomedical electrode (¶ 0158), but fails to expressly teach that the electrode is biocompatible.  Vanden Bulcke teaches a process of forming a medical electrode comprises a biocompatible platinum conductive layer (¶¶ 0001; 0138; 0149) and explains that it is desirable to further encapsulate the electrode having the biocompatible platinum layer in order to provide a fully encapsulated biocompatible electrode (¶ 0157).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have encapsulated the platinum electrode of McCulloch in order to have ensured that it was fully biocompatible with the predictable expectation of success.
Claims 2 and 3:  McCulloch does not discuss the solubility of the metal complex in terms of propylene glycol mono-propyl ether at 25˚C, but does teach that the ligands selected can be adjusted to provide a desired solubility in the organic solvent (see, e.g., ¶¶ 0179, 0188, 0215).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected ligands which provided a metal complex having a solubility in propylene glycol mono-propyl ether at 25˚C and 1013 hPa of at least 2 mass percent with the predictable expectation of success.
Claim 12:  McCulloch teaches that multiple layers are formed (i.e. claimed repeating the deposition steps) (¶ 0152).
Claim 13:  McCulloch teaches that the organic metal complex is decomposed to form a metal (i.e. claimed temperature above the decomposition temperature).  Furthermore, it is implicit that the temperature is below the melting temperature of the substrate otherwise a device would not be formed.
Claim 15:  McCulloch fails to teach a particular weight percentage, but teaches that concentration of metal complex can be adjusted to provide a desired viscosity (¶ 0138).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a weight percentage of 2.5-25% with the predictable expectation of success.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  McCulloch fails to teach or suggest the claimed platinum complex.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712